Citation Nr: 1448338	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of the bilateral hands and wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1978 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claim for service connection for rheumatoid arthritis of the bilateral hands and wrists.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.


FINDING OF FACT

Rheumatoid arthritis of the bilateral hands and wrists is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis of the bilateral hands and wrists have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002  & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2006 letter sent by the AOJ to the Veteran advised him of the evidence and information necessary to substantiate his service connection claim.  This letter also informed him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the Veteran's STRs are of record.  Moreover, the Veteran's post-service VA and private treatment records have been obtained and considered.  

In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.   In this regard, although the Veteran was asked to complete additional authorization forms to allow VA to obtain records from private treatment providers in September 2006, he did not complete the appropriate authorization forms.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

The Board notes that no etiological opinion was obtained nor is one warranted in conjunction with the service connection claim.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regards to the instant claim for service connection, the Board finds that an etiological opinion is not required as there is no credible evidence of a continuity of symptomology or in-service onset.  The Veteran has essentially claimed that service connection for rheumatoid arthritis of the bilateral hands and wrists is warranted as he was diagnosed with the disorder during service and has continually experienced symptoms since service.  As will be discussed below, the Board finds such statements to not be credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that an etiological opinion is not necessary to decide the instant claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

The Veteran contends that service connection for rheumatoid arthritis in the bilateral hands and wrists is warranted as he was treated for such condition during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are silent as to a diagnosis, complaint, or treatment for rheumatoid arthritis of the hands and/or wrists.

In a July 1977 report of medical history, the Veteran denied any problems with arthritis or joints.  The examination did not show any abnormalities.    

A May 1981 examination did not note any problems with regard to joints or arthritis.  In his report of medical history, the Veteran denied having any arthritis or other joint pain.    

In a July 1984 treatment note while in service, bilateral hand and wrist x-rays showed no significant abnormalities.  Furthermore, in a December 1985 note, the Veteran appeared to complain about right wrist pain and swelling.  However, complete wrist series revealed normal mineralization.  No fractures or osseous abnormalities were demonstrated, and that the joint spaces were well maintained.  The examiner noted normal wrist series.  

In December 1987, April 1989, November 1992, February 1994, and April 1995 dental health questionnaires, the Veteran denied having any arthritis or painful joints. 

An April 1989 reenlistment examination did not note any problems of joints or arthritis.   

In a February 1994 report of medical history, the Veteran denied having arthritis or joint problems.  The medical examination did not reveal any problems of arthritis or joint pain.  

An October 1996 left wrist X-ray was found to be normal.

In an August 1997 report of medical history, the Veteran again denied having any arthritis or joint problems.  The medical examination did not note any abnormalities. 

Post-service treatment records contain a February 2000 left wrist X-ray that found no bony or articular abnormalities.  A May 2008 private treatment note reflected an assessment of rheumatoid arthritis.

A May 2008 magnetic resonance imaging (MRI) scan of the right wrist showed no osseous erosion.  The articulations were in anatomic alignment and well preserved.  There was no bone marrow signal abnormality.  Also, no localized fluid collection was seen, and no soft tissue mass was identified.  There was no abnormality in the right wrist.

A May 2008 MRI scan of the right hand again showed no underlying osseous erosion.  The bone marrow signal was normal throughout the examination.  Articulations were preserved and in anatomic alignment.  There was no joint fluid.  Also, no localized soft tissue swelling was identified, and no abnormal osseous soft tissue enhancement seen.  Visible tendons and the MRI of the right hand were normal.  

An August 2008 private discharge note listed rheumatoid arthritis as one of the problems the Veteran had at discharge from the hospital.  Furthermore, a March 2010 private treatment report revealed a controlled diagnosis of rheumatoid arthritis.  

The Board first notes that the April 2007 VA examination found that there was no rheumatoid arthritis present.  However, the May 2008 private treatment note reflected an assessment of rheumatoid arthritis while the March 2010 private treatment note reflected a diagnosis of rheumatoid arthritis.  As such, the Board will consider the requirement of a current disability to have been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319, 32 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested such arthritis in the bilateral hands and/or wrists to a degree of 10 percent within the one year following his active duty service discharge in March 1998.  In this regard, the Veteran' service treatment records are negative for such disease and, as he has reported conflicting dates of onset, his statements regarding such are not credible.  As such, presumptive service connection based upon a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In addition, the evidence does not show that the Veteran continuously manifested symptoms related to his claimed disabilities after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).   In this case, the clinical evidence of record reflects an assessment of rheumatoid arthritis in May 2008. The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter, which preponderates against his claim. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he was diagnosed with rheumatoid arthritis during service.   Significantly, there also is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disability, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion. Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disability, as there is no credible evidence that the Veteran was diagnosed with rheumatoid arthritis during service or that there was a continuity of symptomology after service.  See McLendon, supra.

The Board notes that the Veteran and his representative have generally contended on his behalf that the Veteran's rheumatoid arthritis is related to his service.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's rheumatoid arthritis and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Here, while the Veteran is competent to describe his past and current manifestations of rheumatoid arthritis and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.   See Jones v. Brown, 7 Vet. App. 134, 137 (1994).   In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of rheumatoid arthritis the requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.   As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had been diagnosed with rheumatoid arthritis during service and that he experienced symptoms continuously since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that had been diagnosed with rheumatoid arthritis of the bilateral hands and wrists during service and that he continually experienced such symptoms since service.  However, in-service wrist and hand X-rays were found to either be normal or reflect no significant abnormalities.  In an August 1997 Report of Medical History, the Veteran denied a history of arthritis or rheumatism.  Moreover, in a May 2008 private treatment note, the Veteran reported that he experienced several months of right wrist pain and swelling in 1984, that it had subsided, that he began having left elbow joint pain and swelling two years ago and that such symptoms then progressed to his other joints, including both wrists and hands.  Such statements were made for the purposes of treatment and are highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current rheumatoid arthritis was diagnosed during service and that he experienced symptoms continuously after service are found to not be credible.  Consequently, the Board assigns no probative weight to such statements. 


In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for rheumatoid arthritis of the bilateral hands and wrists is denied.  



____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


